Citation Nr: 1618866	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis and inactive tuberculosis (TB) of the right knee with moderate symptoms for the period prior to February 29, 2016.  

2.  Entitlement to a rating in excess of 20 percent for right knee instability with arthritis, inactive TB, with moderate symptoms, from February 29, 2016.  

3.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to December 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which confirmed and continued a 20 percent rating for right knee joint arthritis and inactive TB.  The Board remanded the claim in August 2015 for a contemporaneous examination.  The requested exam was conducted by VA in February 2016.  Subsequently, in a March 2016 rating decision, the service-connected right knee disorder was reclassified as issues #2 and #3 on the title page of this decision.  Specifically, the previously service-connected right knee disorder was reclassified as instability of the right knee and a 20 percent rating was assigned.  Service connection was established separately for right knee limitation of flexion, and a 10 percent rating was assigned.  The VA Appeals Management Center also granted service connection for a right knee scar and assigned a noncompensable rating.  The case is currently under the jurisdiction of the RO in Los Angeles, California.

In an April 2016 brief, the Veteran's representative continued to express disagreement with the ratings assigned the disabilities of the right knee (other than the right knee scar) which was not mentioned.  The claims on the title page remain in appellate status and are addressed below.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 29, 2016, the Veteran's right knee condition, classified as arthritis with inactive TB, was manifested by complaints of pain but no worse than 0 degrees of extension and 105 degrees of flexion (see VA examination reports of August 2008 and April 2012); throughout the period there was no evidence of ankylosis or recurrent subluxation or lateral instability; no more than moderate knee impairment was demonstrated.  

2.  From February 29, 2016, the right knee was manifested by moderate lateral instability.  Severe instability is not shown.  

3.  From February 29, 2016, right knee range of motion (ROM) is manifested by 0 degrees of extension to 80 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for arthritis and inactive TB of the right knee for the period prior to February 29, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5001, 5002, 5009, 5256, 5257, 5259, 5260, 5261-5263 (2015).  

2.  The criteria for a rating in excess of 20 percent for instability of the right knee with arthritis, inactive TB, with moderate symptoms, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5001, 5002, 5009, 5256, 5257 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5001, 5002, 5009, 5259, 5260, 5261-5263 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with an August 2015 Remand

As noted in the "Introduction," the Board most recently remanded this matter in August 2015.  Primarily, the claim was remanded in order to obtain treatment records and a contemporaneous examination.  Steps were taken to accomplish these requests.  The requested examination was conducted in February 2016 and a report of such is of record.  Subsequently, as explained earlier, the Veteran's service-connected right knee disorder, previously rated as 20 percent disabling and classified as arthritis with inactive TB, was reclassified to include a separate rating for limitation of flexion.  Specifically, a 20 percent rating was assigned for instability and the limitation of motion was assigned a separate 10 percent rating.  See the March 2016 rating action.  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) (2015), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the November 2008 rating decision on appeal, an August 2008 letter was provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right knee disability.  Consistent with Dingess, it included notice of the process in which VA assigns disability evaluations and effective dates.  Moreover, additional notice was sent to the Veteran in a January 2009 letter.  In toto, these letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records (STRs), claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  

A VA examination for the Veteran's right knee was most recently afforded in February 2016.  The record does not suggest that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence has not been received since the February 2016 examination which indicates that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Ratings for Right Knee

Disability Evaluations Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (20105).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2015) state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  
See 38 C.F.R. § 4.40 (2015).  

The provisions of 38 C.F.R. § 4.45 (2015) state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Applicable Diagnostic Codes

As discussed, the Veteran was assigned a 20 percent rating for arthritis and inactive TB of the right knee under DCs 5001-5262 for the period prior to February 29, 2016.  As of February 29, 2016, the Veteran has been assigned a 20 percent rating, pursuant to DCs 5001-5257, for instability of the right knee, and a separate 10 percent evaluation for limitation of flexion of the right knee pursuant to DC 5260.  It is noted that hyphenated DCs are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2015).  

Inactive tuberculosis of bones and joints is rated pursuant to 38 C.F.R. §§ 4.88b and 4.89.  38 C.F.R. § 4.71a, DC 5001 (2015).  

Inactive miliary tuberculosis is rated pursuant to 38 C.F.R. §§ 4.88c and 4.89.  38 C.F.R. § 4.88b, DC 6311 (2015).  

Historically, the Veteran was receiving compensation for inactive nonpulmonary tuberculosis on August 19, 1968.  Following a total rating and then graduated ratings which reduced the evaluation to 10 percent effective January 1, 1967, the evaluation was increased to 20 percent effective April 25, 2000.  He has been rated based on residuals of the inactive tuberculous arthritis.  

Impairment of the knee, when there is severe recurrent subluxation or severe lateral instability, then a 30 percent rating is assigned.  When there is moderate recurrent subluxation or moderate lateral instability, then a 20 percent rating is assigned.  When there is slight recurrent subluxation or slight lateral instability, then a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5257 (2015).  

In cases where cartilage from the knee has been removed, but the knee is still symptomatic, then a 10 percent rating is assigned.  DC 5259.  When cartilage from the knee is dislocated, with frequent episodes of "locking," pain, and effusion into the joint, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258 (2015).  

DC 5260 is used to denote the rating criteria for the limitation of flexion of the leg. 38 C.F.R. § 4.71a (2015).  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2015).  

DC 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2015).  

DC 5262, impairment of tibia and fibula, provides a10 percent rating for malunion, with slight knee or ankle disability, a 20 percent rating for moderate knee or ankle disability, and a 30 percent rating for marked knee or ankle disability.  With nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 52621 (2015).  

DC 5263, genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is provided.  38 C.F.R. § 4.71a, DC 5263 (2015).  

DC 5258 is used when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation is the only available rating under this DC.  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal ROM of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under DCs 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2015).  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Factual Background

Service connection for a right knee disorder was initially established upon rating decision in February 1956.  For purposes of the current claims, the relevant evidence is primarily provided by VA examinations as conducted in August 8008, April 2012, and February 2016.  The current claim for increase was received in June 2008.

The Veteran reported right knee weakness, stiffness, swelling, redness, giving way, lack of endurance, and locking when examined in August 2008.  Examination showed tenderness, but there were no signs of edema, effusion, weakness, redness, heat, guarding, or subluxation.  ROM was extension (0 degrees) to flexion (105 degrees).  

In April 2012, the Veteran showed right knee extension of 0 degrees and flexion to 130 degrees.  Painful motion was not indicated.  Joint stability tests were normal.  There was no patellar subluxation shown.  

At the most recent examination in February 2016, the Veteran reported that he was unable to walk for a prolonged period of time due to right knee complaints.  ROM testing showed extension of 0 degrees to flexion of 80 degrees.  There was evidence of pain upon weight bearing.  Examination showed no ankylosis of the right knee, but there was moderate lateral instability.  X-ray showed moderately severe degenerative changes in the right knee.  

Analysis

Entitlement to a rating in excess of 20 percent for arthritis and inactive TB, right knee, for the period prior to February 29, 2016.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent is not warranted for right knee arthritis and inactive TB, for the period prior to February 29, 2016.  

Specifically, the record reflects that the Veteran's 20 percent rating for the period in question was granted pursuant to DC 5262 for impairment of the tibia and fibula.  For a rating in excess of the currently assigned 20 percent, malunion with marked knee disability must be demonstrated.  This level of impairment is clearly not demonstrated.  No more than moderate knee disability is shown.  Thus, a rating in excess of 20 percent pursuant to DC 5262 is not warranted.  

Moreover, flexion in the right knee limited to 15 degrees or less to warrant a 30 percent rating is not indicated for the period in question.  Similarly, extension limited to 20 degrees is not shown at any time.  Clearly, the Veteran has not exhibited a level of limitation of flexion under DC 5260 or limitation of extension consistent under DC 5261 that would warrant a rating in excess of the currently assigned 20 percent (or even a compensable rating under either code).  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted for the period of time in question.  

Further, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 206.  In this regard, there was no indication that he experienced any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca, supra.  In reaching this finding, the Board does note that the Veteran consistently reported pain, and he sometimes reported locking and instability, but there was never any corroborating evidence of subluxation or instability for the period in question.  When viewing the evidence of record, there is no indication that functional loss due to the factors considered above warrants a rating in excess of 20 percent.  Significantly, the Veteran's treatment records do not document any additional functional limitation during periods of flare-ups.  

With respect to other potentially applicable rating criteria, for the period in question, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability was manifested by instability, ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee under DCs 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, DCs 5256, 5262-5263 (2015).  See Butts v. Brown, 5 Vet. App. 532, 528 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  

The Board notes that the Veteran has consistently reported right knee pain.  However, on examination, the Veteran's flexion was never limited to less than 105 degrees, and extension of the left knee was never limited to greater than 0 degrees.  

For the period in question, there was no instability, no patellar abnormality, no genu recurvatum, and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 20 percent rating for moderate knee disability.  

Entitlement to a rating in excess of 20 percent for right knee instability with arthritis, TB, inactive with moderate symptoms.

As reported earlier, the RO recently evaluated the Veteran's right knee disability as instability, continuing the 20 percent evaluation.  

Applying the pertinent legal criteria to the facts of this case, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for instability of the right knee under DC 5257.  As noted above, despite the Veteran's assertion upon previous examination of instability and locking, the condition was not shown upon VA examinations until February 2016.  

The remaining DCs relating to knee disabilities include 5256 (for ankylosis), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these DCs are applicable.


Entitlement to an initial rating in excess of 10 percent for limitation of flexion 
of the right knee.

The preponderance of evidence is also against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for right knee limitation of flexion for the period from February 29, 2016.  His limitation of ROM upon right knee flexion was to 80 degrees upon examination on that date.  This limitation is best represented by the currently assigned 10 percent rating pursuant to DC 5260.  The Veteran's does not show flexion limited to 30 degrees for a 20 percent rating.  Moreover, despite the fact that VA examiners who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of ROM upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  Additionally, because, during the course of the appeal, there was never any objective finding of limitation of flexion limited to 15 degrees, or limitation of extension limited to at least 20 degrees, a higher or separate disability rating is not warranted under either DC 5260 or 5261.  

The Board has also considered whether other DCs are applicable to this right knee condition.  See Butts, supra.  The remaining DCs relating to knee disabilities include 5256 (for ankylosis), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal of or symptomatic semilunar cartilage, or genu recurvatum, none of these DCs are applicable.  

Final Considerations

In denying the Veteran's claims for higher disability evaluations, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, however, as noted above, there is no evidence that the Veteran's right knee disorders present such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's disabilities have been evaluated under the applicable DCs that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that his knee disabilities have caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The current 20 percent disability rating for the period prior to February 29, 2016, the current 20 percent rating in effect for right knee instability, and the current 10 percent rating in effect for limitation of flexion of the right knee from February 29, 2016, contemplate the pain that is often associated with knee disabilities.  Referral for assignment of an extra-schedular evaluation or evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected manifestations of service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disorders.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  The United States Court of Appeals for the Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Conclusion

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for arthritis, inactive TB, of the right knee, for the period prior to February 29, 2016.  Moreover, the preponderance of the evidence is against a rating in excess of 20 percent for right knee instability, for the period from February 29, 2016, or in excess of 10 percent for right knee limitation of flexion, for the period from February 29, 2016.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) (West 2014) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.   


ORDER

Entitlement to a rating in excess of 20 percent for right knee arthritis and inactive TB for the period prior to February 29, 2016, is denied.  

Entitlement to a rating in excess of 20 percent for right knee instability with arthritis, TB, inactive with moderate symptoms, from February 29, 2016, is denied.  

Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


